Citation Nr: 0946249	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as residual to service-connected shrapnel wounds.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to Muscle Group XVII, currently 
evaluated as 50 percent disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
a compound, complete, comminuted fracture of the neck of the 
right femur with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In July 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In October 2009, the Veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for 
a stomach condition that he contends was incurred secondary 
to his service-connected shell fragment wounds.  The Veteran 
and his wife testified at the October 2009 Board hearing that 
the Veteran's stomach "ruptured" due to these shrapnel 
wounds shortly following his separation from service.  His 
wife also testified that the Veteran has had three stomach 
operations and that the last one was in the 1960s.  She 
testified that the Veteran is on a special diet due to his 
stomach condition.

A review of the Veteran's service personnel records reflect 
that he received two Purple Hearts for wounds received in 
action in the Asiatic Pacific on December 8, 1944.  His 
service treatment records reflect that the Veteran suffered a 
"1. Wound, penetrating, right hip and contused right chest, 
incurred in action 7 Dec 44, when struck by enemy bomb 
fragments at Leyte, P.I.," and a "2. Fracture, compound, 
complete, comminuted, neck of right femur, incurred as in 
No.1 above."  The Veteran's service treatment records do not 
appear to indicate he was treated for a stomach condition 
during service.  

Shortly following his separation from service, the Veteran 
was granted service connection wound to the right Muscle 
Group XVII.  

In July 1948, the Veteran underwent a complete general 
routine physical examination.  Among his present complaints, 
it was noted that the Veteran "Has pain in the pit of the 
stomach before eating, relieved by food.  Nausea.  No 
vomiting.  Pain between meals.  Duration three years.  
Stomach feels full before eating.  Condition worse 
recently."  As noted above, the Veteran separated from 
service in December 1945.  On examination, it was noted that 
the digestive system was not normal, as soreness and 
tenderness were found in the epigastric region.

A post-service claim for the cost of unauthorized medical 
services reflects that the Veteran was hospitalized with a 
perforated gastric ulcer in March 1949.  This claim was 
ultimately denied in a June 1949 administrative decision, in 
part, because "service connection has not been established 
for the disability for which treatment was rendered."  The 
Board notes that the Veteran had not claimed entitlement to 
service connection for a stomach condition following his 
separation from service and did not claim entitlement to 
service connection for a stomach condition in response to the 
denial of his medical reimbursement claim.  In fact, the 
Veteran first claimed entitlement to service connection for a 
stomach condition in November 2005.

An August 1977 VA hospital report reflects that the Veteran's 
"Past history includes perforated ulcer, in 1948 and a 
[vagotomy and pyloroplasty], in 1961."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

The Board finds that the McLendon requirements are satisfied 
in this case.  With respect to the first requirement, the 
Veteran and his wife testified that the Veteran has to follow 
a special diet because of his stomach condition.  The second 
requirement is satisfied both because the Veteran is 
confirmed to have suffered shell fragment wounds in service 
and because the July 1948 VA examination report reflects that 
the Veteran reported having had symptoms of his stomach 
condition for about three years.  The Veteran separated from 
service in December 1945 and was thus still in service three 
years prior to the VA examination.  The third requirement is 
satisfied because the Veteran and his wife have testified as 
to the continuity of his symptomatology.  There is, however, 
no medical opinion of record with respect to the diagnosis 
and etiology of any current stomach condition.  Thus a remand 
for a VA examination is warranted.  

With respect to the remaining issues on appeal, the Veteran 
and his spouse testified at the October 2009 Board hearing 
that the Veteran's service-connected disabilities to Muscle 
Group XVII and his right femur have become a lot worse than 
they were five years earlier.  His wife testified that the 
Veteran is much less active than he used to be.  She stated 
that he has difficulty getting up and sitting down and that 
he cannot walk for a long time.  She stated that he is on 
pain medication and has fallen two or three times because of 
difficulty moving his right side.  The Veteran testified that 
his right hip pain may be radiating to his other hip or his 
back.  This testimony suggests that there has been a material 
change in the severity of the Veteran's service-connected 
disabilities since he was last examined.  See 38 C.F.R. § 
3.327(a) (2009).

The Veteran's most recent VA examination was conducted in 
March 2006.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).  

Given the testimony of the Veteran and his wife concerning 
the increasing severity of his service-connected 
disabilities, the Board finds that a remand for a new VA 
examination is warranted.

On remand, the AMC should also obtain any outstanding VA 
medical records, as the record reflects that the most recent 
VA medical records on file are from April 2006 and the 
Veteran has expressly stated that he has received more recent 
treatment at four different VA medical centers.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all VA medical records from 
April 2006 to the present from all of the 
facilities identified on the October 2009 
VA Forms 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs.  If 
provided with affirmative evidence that 
these records do not exist or that further 
attempts to obtain these records would be 
futile, the AMC should inform the Veteran 
of the records that could not be obtained, 
including what efforts were made to obtain 
them.

2.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current stomach condition was incurred in 
or aggravated by the Veteran's military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All 
findings should be reported in detail.  

The examiner should diagnose any pertinent 
pathology found.  As to any stomach 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability was incurred or 
aggravated as a result of the Veteran's 
military service, to include as secondary 
to in-service shrapnel wounds.  In 
rendering this opinion, the examiner 
should discuss the complaints and findings 
of the July 1948 VA examination report.  
Any opinion expressed must be accompanied 
by a complete rationale.

3.  The AMC should make arrangements for 
the Veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of shrapnel wound injuries to the right 
hip and right femur. The Veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested to 
review the claims folder in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted.  After reviewing the claims 
folder and conducting a thorough 
examination of the Veteran, the examiner 
should respond to each of the following 
inquiries:

a. Please identify each muscle group that 
was involved in the Veteran's in-service 
shrapnel wound injuries.  As to each 
muscle group identified, please described 
to the extent possible the nature and 
extent of the damage sustained as a result 
of that injury.

b. Please identify each muscle group that 
is currently affected and comment on the 
presence of loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement for each muscle 
group affected.

c. As to each muscle group currently 
affected, please also comment on the 
degree, if any, of loss of deep fasciae or 
muscle substance, diminution of endurance, 
atrophy, or impairment of muscle tone.

d. What are the ranges of motion of the 
right hip and right leg in terms of 
flexion and extension?

e. Does the Veteran have degenerative 
changes in the right hip or the right 
femur?  If so, is it at least as likely as 
not that it is related to his service-
connected shrapnel wound injuries?

f.  Does the Veteran's right hip or right 
femur exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

g. Does pain significantly limit 
functional ability during flare-ups or 
when the right hip or the right femur is 
used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

h. The examiner should note any 
neurological impairment in the lower 
extremities that is attributable to his 
service-connected shrapnel wound injuries; 
and whether such neurological findings are 
mild, moderate, moderately severe, or 
severe.

i. The examiner should also comment on the 
size and shape of any right hip and right 
leg scars that are associated with the in-
service shrapnel wounds, and note whether 
such scars are superficial or deep, and if 
there is any limitation of motion of the 
right hip or the right leg, due to the 
scar.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



